Citation Nr: 0716825	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diarrhea.

2.  Entitlement to an evaluation in excess of 10 percent for 
coronary artery disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

4.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder (psychiatric disability), prior to 
September 18, 2006.

5.  Entitlement to an evaluation in excess of 50 percent for 
psychiatric disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with diarrhea 
(gastrointestinal disability).

7.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1986, from February 1987 to February 1989, and from 
October 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

In the April 2003 rating decision, the RO granted service 
connection for depressive disorder and assigned a 30 percent 
rating, effective August 28, 2002; granted service connection 
for coronary artery disease and tinnitus, and assigned 10 
percent ratings, effective August 28, 2002; and established 
service connection for hearing loss, hypertension and GERD 
and assigned noncompensable evaluations, effective August 28, 
2002.  The RO also denied service connection for diarrhea.  

In the September 2003 rating decision, the RO increased the 
evaluation of his hypertension to 10 percent, effective May 
19, 2003, and denied his TDIU claim.

When this matter was initially before the Board in January 
2006, the Board granted entitlement to a 10 percent rating 
for hypertension, prior to May 19, 2003, and denied his 
hearing loss claim.  As such, these issues are no longer 
before the Board.

In the January 2006 decision, the Board explained that 
because the Secretary of Veterans Affairs had imposed a stay 
at the Board on the adjudication of tinnitus claims seeking 
higher than a single 10 percent rating, the adjudication of 
that claim was deferred.  The stay has been lifted and Board 
will adjudicate this claim.  

In November 2006, the RO increased the evaluation of the 
veteran's psychiatric disability to 50 percent, effective 
September 18, 2006.  In that rating decision, the RO expanded 
the definition of the veteran's gastrointestinal disability 
by adding diarrhea and increased the evaluation to 10 
percent, effective August 28, 2002.


FINDINGS OF FACT

1.  Service connection is in effect for diarrhea.

2.  The veteran's coronary artery disease is manifested of a 
workload limit of three METs or less and is productive of 
angina.

3.  The veteran's hypertension is well controlled with 
medication and is not productive of diastolic pressure of 110 
or more and the systolic pressure has not predominantly been 
200 or more.

4.  Since August 28, 2002, the veteran's psychiatric 
disability has been productive of occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as depression and anxiety, chronic sleep 
impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships

5.  The preponderance of the evidence shows that during this 
appeal the veteran's psychiatric disability has not been 
productive of occupational and social impairment, with 
deficiencies in most areas, including work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.

6.  The veteran's GERD with diarrhea is not productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain that is productive of a considerable 
impairment of health, or diarrhea with constant abdominal 
distress.

7.  The veteran's tinnitus is assigned a 10 percent rating, 
the maximum rating available under Diagnostic Code 6260.

8.  The veteran's coronary artery disease is evaluated as 100 
percent disabling.


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the 
veteran's claim of service connection for diarrhea is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for a 100 percent rating for coronary artery 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7005 (2006).  

3.  The criteria for an evaluation for hypertension in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 
7101 (2006).

4.  The criteria for a 50 percent evaluation, and no more, 
for depressive disorder, prior to and since September 18, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9434 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for GERD with diarrhea have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, 
Diagnostic Codes 7319, 7346 (2006).  

6.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2002, 
2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

7.  Entitlement to a TDIU is precluded as a matter of law.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As to the veteran's diarrhea and TDIU claims, because service 
connection is already in effect for diarrhea and since a TDIU 
is not available as a matter of law, VA has no notice or duty 
to assist obligations.

With regard to his coronary artery disease, hypertension, 
psychiatric, gastrointestinal and tinnitus claims, the 
veteran is challenging the initial evaluations assigned 
following the awards of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491; see also 
Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007).  Thus, VA 
has satisfied its duty to notify under that law.

As to VA's duty to assist, the Board notes that VA has 
associated voluminous service and post-service records of the 
veteran's care.  In addition, in March 2003 and September 
2006 he was afforded formal VA examinations to assess the 
nature, extent and severity of his service-connected 
disabilities.  Further, the veteran and his representative 
have submitted statements and argument in support of his 
claims.  Thus, VA has satisfied this duty as well.

Service connection for diarrhea

In a November 2006 rating decision, the RO expanded the 
definition of the veteran's gastrointestinal disability to 
include diarrhea.  His claim of entitlement to service 
connection for diarrhea is thus moot as the benefit sought on 
appeal is already in effect.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  

Claims for higher ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Coronary artery disease

The veteran's coronary artery disease is currently evaluated 
as 10 percent under Diagnostic Code 7005, effective August 
28, 2002.  Under this code, a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication is required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

A 60 percent evaluation under this code requires that the 
condition be manifested by more than one episode of acute 
congestive heart failure in the past year; or where workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Finally, a 100 percent evaluation is assigned 
when the disability is productive of chronic congestive heart 
failure; or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

The voluminous medical evidence shows that the veteran has 
received outpatient and inpatient care to treat the 
disability and that he has angina.  A September 2004 stress 
test revealed that his coronary artery disease was productive 
of 1 MET.  Further, the examiner who conducted the September 
2006 VA examination, after reviewing his medical records and 
examining the veteran, estimated that the veteran's coronary 
artery disease was manifested by a workload of 2 METs.  As 
such, the Board finds that the criteria for a 100 percent 
rating have been met.

Psychiatric disability

The veteran's depressive disorder is evaluated as 30 percent 
disabling, effective August 28, 2002, and 50 percent 
disabling, effective September 18, 2006, under Diagnostic 
Code 9434.  He contends, in essence, that higher ratings are 
warranted because he is extremely depressed, due in large 
part to his service-connected physical conditions.  He also 
maintains that due to the disability, he avoids friends and 
family, and reports that the condition adversely affects his 
employability.  In addition, his representative points out 
that several examiners have estimated his Global Assessment 
of Functioning (GAF) score to be 40.

Under Diagnostic Code 9434, a 30 percent evaluation is 
warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
at work; and an inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Based on a careful review of the record, the Board finds that 
the evidence supports the veteran's entitlement to a 50 
percent rating, and no more, since August 28, 2002.  

In reaching these determinations, the Board observes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, 
the Board notes that the Court has recognized that a GAF 
score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

In March 2003, the veteran was afforded a VA psychiatric 
examination.  He complained of being constantly nervous and 
being unable to handle stressful situations at work or at 
home, and reported that he had spontaneous crying spells, 
felt depressed, had decreased energy and motivation and had 
trouble dealing with work issues.  The veteran also reported 
having problems sleeping, including having nightmares 
involving dead bodies, but denied having suicidal thoughts.

The examiner indicated that the veteran did not exhibit any 
specific avoidance activities but had an increased arousal 
level, as well as depression and anxiety.  The mental status 
examination revealed that the veteran was appropriately 
dressed and groomed, alert and oriented times three.  
Although he was cooperative, he appeared hesitant, tense and 
anxious.  His affect was constricted and his mood was 
dysphoric.  The veteran had no homicidal or suicidal 
ideation, and there was no evidence of a thought disorder.  
His cognitive functioning appeared intact and his insight and 
judgment were fair.  The examiner diagnosed the veteran as 
having depressive disorder, not otherwise specified, and 
indicated on Axis IV that he had severe impairment due to 
being exposed to the stress of witnessing the aftermath of 
suicide bombings; he estimated the veteran's GAF score to be 
55.

VA treatment records, dated from May 2003 to January 2006, 
show that the veteran was depressed, anxious, and had a 
reduced energy level.  His insight and judgment were 
described as fair, his mood depressed, and his affect 
appropriate.  Although he was prescribed medications to treat 
his psychiatric disability, he continued to have problems 
sleeping and had nightmares involving suicide bombings and 
dead bodies.  Further, his grooming and hygiene were at times 
characterized as "fair."  

The outpatient treatment records, however, reflect that he 
denied having homicidal or suicidal ideation, that he was 
alert and oriented, and that he had no memory impairment.  
Further, the records show that he had a good relationship 
with his spouse and that she was very supportive.  Examiners 
also reported that he had no auditory or visual 
hallucinations and estimated that his GAF score was between 
35 and 65, with scores of between 40 and 55 being most 
frequently assigned.

In September 2006, the veteran was afforded another VA 
psychiatric examination.  The examiner stated that he had 
reviewed the veteran's claims folder.  During the interview, 
the veteran reported that he had some "good" days and some 
"bad" days.  He added that he was sleeping better now that 
he was taking his medication and denied having homicidal or 
suicidal ideation.  The veteran noted that he was married to 
his third wife for six years and indicated that they got 
along well and that he visited with family members.  The 
mental status examination revealed that the veteran was 
casually groomed and cooperative.  The examiner reported, 
however, that he "displayed some significant dysphoria."  
The veteran's mood was depressed and his affect was 
appropriate for content.  His thought processes were 
"logical and tight," with no loosening of associations or 
confusion.  His memory was intact and he was oriented in all 
spheres.  He had no delusions or hallucinations and denied 
homicidal or suicidal ideation.  

The examiner diagnosed the veteran as having adjustment 
disorder with depressed mood and estimated that his GAF score 
was 45.  Subsequent to offering this impression, the examiner 
commented that the veteran's depression was secondary to his 
health problems.  He added that the veteran's symptoms 
occurred daily and were moderately to severely disabling.  
Further, he opined that the symptoms had persisted for 
several years.  The examiner added that the veteran's 
psychiatric disability did not preclude employment or 
activities of daily living, but stated that his depression 
caused him to have a "restriction" in a number of 
activities.

Based on the above, and especially given the impression 
offered by the September 2006 VA examiner, who provided a 
longitudinal assessment of the veteran's psychiatric 
condition and essentially reported that it had been stable 
for several years, the Board finds that his psychiatric 
disability warrants a rating of 50 percent both prior to and 
since September 18, 2006.  In reaching this conclusion, the 
Board notes that the findings and conclusions contained in 
the September 2006 VA examination report reflect no worse a 
disability picture than that shown in the March 2003 VA 
examination report or the VA treatment records.  The Board 
also observes that, during this extended period, the 
veteran's condition has been manifested by depression and 
nervousness that has resulted in occupational impairment and 
significant disturbance in his motivation and mood, and that 
it has resulted in difficulty in establishing and maintaining 
effective work and social relationships.

The Board further finds, however, that the preponderance of 
the evidence is against entitlement to an evaluation higher 
than 50 percent.  The veteran has a good relationship with 
his spouse and visits his family.  He has also consistently 
denied having homicidal or suicidal ideation.  Moreover, 
there is no evidence showing that he suffers from obsessional 
rituals that interfere with routine activities or that he has 
speech that is intermittently illogical, obscure, or 
irrelevant, and indeed, the veteran does not contend 
otherwise.  Further, although he has depression, he is able 
to function independently, appropriately and effectively.  In 
addition, there is no evidence showing that he has impaired 
impulse control or spatial disorientation, and his personal 
appearance and hygiene have consistently been judged as at 
least fair.  Thus, entitlement to an evaluation in excess of 
50 percent is not warranted.

Hypertension

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101.  Under this code, a 10 
percent rating is warranted when the disability is manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating requires 
diastolic pressure predominantly 130 or more.  

During the course of this appeal, the veteran was formally 
examined in March 2003 and September 2006.  In addition, when 
seen by VA on numerous occasions between May 2003 and January 
2006 for complaint and treatment of various disorders, the 
veteran's blood pressure was often recorded.  Based on a 
review of the above evidence, the Board concludes that 
entitlement to an evaluation in excess of 10 percent is not 
warranted.  Simply stated, the veteran's hypertension is well 
controlled on medication, and the highest diastolic readings 
were less than 110 and the highest systolic readings were 
less than 200.  

GERD with diarrhea

This disability is rated as 10 percent disabling under 
Diagnostic Code 7346.  In awarding him a 10 percent 
evaluation, the RO explained that the rating reflected the 
evidence showing that he had heartburn and indigestion and 
that was controlled by the use of medication.

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for hiatal hernia with two or more of the symptoms 
required for a 30 percent evaluation, but of lesser severity 
than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

At a March 2003 VA examination, the veteran reported having 
constant indigestion and diarrhea and taking Prilosec to 
treat the condition.  The examination was positive for bowel 
sounds and the examiner diagnosed him as having GERD and a 
history of diarrhea.

VA treatment records, dated from May 2003 to January 2006, 
show that the veteran was seen for gastrointestinal 
complaints and was diagnosed as having GERD.  The entries 
reflect that his medication regimen included Prilosec and 
Ranitidine, and that he reported having a history of chronic 
diarrhea and bowel incontinence.  The records reflect that he 
complained of having increased epigastric pain when eating 
spicy foods.

The September 2006 VA examination report reflects that the 
examiner reviewed the veteran's claims folder.  The examiner 
noted that the veteran treated his GERD for approximately ten 
years with Prilosec and Reglan and that although he had 
intermittent heartburn and indigestion, the condition was 
well controlled by the medication.  He also observed that the 
veteran's diarrhea had improved since 2002, and that he 
currently had about one loose bowel movement per day.  His 
weight was stable, and although there was evidence of hiatal 
hernia, there was no evidence of melena, anemia or shoulder 
pain.  The diagnosis was GERD with hiatal hernia.

Based on the above, although the veteran has some heartburn 
and indigestion, as well as loose stool daily, the Board 
agrees with the RO that the preponderance of the evidence is 
against a rating higher than 10 percent for this condition 
under Diagnostic Code 7346 because he does not have 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain that is productive of a considerable 
impairment of health.  

In light of the veteran's documented diarrhea, the Board 
notes that this condition could also be evaluated under 
Diagnostic Code 7319.  The Board, however, finds that a 
rating in excess of 10 percent under that code is not 
warranted because his gastrointestinal disability is not 
manifested by more or less constant diarrhea or alternating 
diarrhea and constipation accompanied by constant abdominal 
distress.

Tinnitus

The veteran is seeking a higher evaluation for tinnitus, 
essentially requesting separate 10 percent ratings for each 
ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the 
Court held that the pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the Federal Circuit and stayed the adjudication of tinnitus 
rating cases affected by the Court's decision in Smith.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
As noted in the Introduction, that stay on the adjudication 
of tinnitus rating cases has been lifted.

The veteran's tinnitus is already assigned the maximum 
schedular rating available under Diagnostic Code 6260.  As 
there is no legal basis upon which to award higher or 
separate schedular evaluations for tinnitus in each ear, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Extraschedular consideration

The Board further finds that neither the veteran's 
hypertension, psychiatric and gastrointestinal disabilities, 
nor his tinnitus reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
ratings on an extraschedular basis.  There is no showing any 
of the disabilities results in marked interference with 
employment.  Moreover, none of the conditions have required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the schedular standards.  In 
the absence these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

TDIU

A TDIU may be assigned where the schedular rating is less 
than total if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In this 
decision, the Board finds that the veteran's coronary artery 
disease warrants a 100 percent rating.  As such, there is no 
legal basis to award a TDIU.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (veteran not entitled to a total 
disability rating for compensation while receiving a 100 
percent schedular evaluation for his service-connected 
lymphadenopathy); see also Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  Thus, because there is no entitlement under 
the law to the benefit sought, the appeal must be denied.  
Sabonis.

ORDER

The claim of entitlement to service connection for diarrhea 
is dismissed.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for coronary artery 
disease is granted.

An evaluation in excess of 10 percent for hypertension is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for depressive 
disorder, prior to September 18, 2006, is granted.

An evaluation in excess of 50 percent for depressive disorder 
is denied.

An evaluation in excess of 10 percent for GERD with diarrhea 
is denied.

The claim of entitlement to a TDIU is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


